DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 18-37 are pending in the application.  Claims 1-17 have been canceled.  Claims 29-37 are new.  Claims 18-29 have been amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “guide wire movement mechanism” in claims 18 and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 30-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goldfarb et al. (US 2009/0312745 A1) (“Goldfarb”).
Regarding claim 30, Goldfarb discloses (Figures 1-12B) a method for treating a sinus opening, the method comprising: (a) inserting a medical device partially into a patient's anatomy (Figures 5, 6, 8A, 8B); (b) adjusting a length of a guide wire (GW) extending distally beyond a guide wire movement mechanism (61/61a; Figures 5-7B) using the guide wire movement mechanism (paragraph 0074); (c) locking the guide wire movement mechanism to prevent the guide wire from moving distally relative the guide wire movement mechanism (paragraph 0074); (d) advancing the guide wire operatively extending from a rail (40a-40f; Figure 2) of the medical device into the sinus opening of the patient (paragraphs 0073-0074, 0090; Figure 9); (e) advancing a balloon catheter (10) of the medical device from an annular lumen (47; Figures 3 and 4) of the medical device along both the rail (40a-40f) of the medical device and the guide wire (GW) using a balloon catheter movement mechanism of the medical device (paragraph 0091), 
Regarding the limitation “guide wire movement mechanism,” the Applicant discloses a slideable actuator that is attached to the handle to advance and retract the guidewire (Specification page 16).  The Applicant also discloses barrel and collet axle configurations (Figures 25-29) to lock and rotate a guide wire (Specification pages 21-23). 
Regarding claim 31, Goldfarb discloses (Figures 3 and 4) guiding the guide wire (GW) into a handle (42, 48) and a rail lumen of the rail (40a-40f) through an aperture in a nosepiece (46).
Regarding claim 32, Goldfarb discloses unlocking the guide wire movement mechanism prior to adjusting the length of the guide wire (paragraph 0074).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss et al. (US 2010/0030113 A1) (“Morriss”) in view of Makower et al. (US 2008/0097154 A1) (“Makower”).

(a) inserting a medical device (440) partially into a patient's anatomy (paragraph 0145); 
(b) positioning a guide wire (442) operatively extending from a rail (446) of the medical device into the sinus opening of the patient by moving a guide wire movement mechanism (455) along a handle (454) of the medical device (paragraph 0147);
(c) advancing a balloon catheter (444, 448) of the medical device over both the rail and the guide wire (paragraphs 0145-0146) by moving a balloon catheter movement mechanism (456) along the handle (454) of the medical device (paragraph 0147); and 
(d) treating the sinus opening via inflation of the balloon catheter (paragraphs 0036 and 0145).
However, Morriss fails to disclose that the medical device has a grooming sheath and that the balloon catheter is advanced from an annular lumen of the medical device, wherein the annular lumen is disposed between the rail and a grooming sheath of the medical device.  Morriss further fails to disclose deflating the balloon catheter, retracting the balloon catheter into the grooming sheath, and removing the medical device from the patient’s anatomy.  
In the same field of endeavor, Makower teaches (Figures 27A-27H) a method for treating a sinus opening, the method comprising: inserting a medical device into a patient’s anatomy; positioning a guidewire (2738) operatively extending from the medical device into the sinus opening of the patient; advancing a balloon catheter (2730) of the medical device from an annular lumen (lumen of grooming sheath 2735) of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device and method disclosed by Morriss such that the balloon catheter is advanced from an annular lumen of the medical device, wherein the annular lumen is disposed between the rail and a guide device in the form of a grooming sheath of the medical device, deflating the balloon catheter, retracting the balloon catheter into the grooming sheath, and removing the medical device from the patients anatomy, as taught by Makower.  These modifications to the device and 
Regarding the limitation “guide wire movement mechanism,” the Applicant discloses a slideable actuator that is attached to the handle to advance and retract the guidewire (Specification page 16).  The Applicant also discloses barrel and collet axle configurations (Figures 25-29) to lock, advance, retract, and rotate a guide wire (Specification pages 21-23). 
	Regarding claim 20, Morriss in view of Makower teaches (Morriss, Figure 25) that the positioning includes advancing the guide wire (442) from a rail lumen of the rail (446) via a sliding movement of the guidewire movement mechanism (455) of the medical device along the handle (454) of the medical device (Morris, paragraph 0147).
	Regarding claim 22, Morriss in view of Makower teaches that the patient’s anatomy is a nostril (Morriss, paragraphs 0009 and 0145; Makower, paragraph 0011).
	Regarding claim 23, Morriss in view of Makower teaches (Morriss, Figure 25) that the rail (446) is formed of a malleable material and the method further comprises configuring the malleable rail into a shape appropriate for the sinus opening to be treated prior to the inserting step (Morriss, paragraph 0145).
Regarding claim 24, Morriss in view of Makower teaches (Morriss, Figure 25) that the treating step includes inflating a working segment (444) of the balloon catheter (444, 448) that is disposed entirely over the guide wire (442).
.

Claims 21 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss et al. (US 2010/0030113 A1) (“Morriss”) in view of Makower et al. (US 2008/0097154 A1) (“Makower”) as applied to claim 20 above, and further in view of Drontle et al. (US 2010/0312101 A1) (“Drontle”).
Regarding claim 21, Morriss in view of Makower teaches deflating the balloon catheter, retracting the balloon catheter into the grooming sheath, and removing the medical device from the patient’s anatomy (see rejection of claims 18 and 19 above).  The combined teaching further teaches that the guide wire can be advanced by moving a guide wire movement mechanism (455) along a handle (454) of the medical device (Morriss, paragraph 0147).  The combined teaching fails to explicitly teach retracting the guide wire into the rail lumen.  However, Morriss teaches that the guide wire is advanced to provide tactile feedback to find the sinus opening, and that once the sinus opening has been found, the balloon catheter can be advanced (Morriss, paragraph 0145).
In the same field of endeavor, Drontle teaches (Figures 8-12) a method for treating a sinus opening (102), comprising: inserting a medical device partially into a patient’s anatomy (Figure 8); positioning a guide wire (64) operatively extending from a rail (16) of the medical device into the sinus opening of the patient to ensure proper positioning within the sinus opening (paragraph 0047); retracting the guidewire into the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method taught by Morriss in view of Makower to include retracting the guide wire into the rail lumen after confirming proper positioning within the sinus opening, as taught by Drontle.  Once the sinus opening is found, the guide wire is no longer needed to provide tactile feedback, and can therefore be retracted.
Regarding claim 26, Morriss in view of Makower teaches the invention substantially as claimed.  The combined teaching fails to teach that the treating step includes inflating a working portion of the balloon catheter that extends beyond a distal end of the guide wire.  However, Morriss teaches that the guide wire is advanced to provide tactile feedback to find the sinus opening, and that once the sinus opening has been found, the balloon catheter can be advanced (Morriss, paragraph 0145).
In the same field of endeavor, Drontle teaches (Figures 8-12) a method for treating a sinus opening (102), comprising: inserting a medical device partially into a patient’s anatomy (Figure 8); positioning a guide wire (64) operatively extending from a rail (16) of the medical device into the sinus opening of the patient to ensure proper positioning within the sinus opening (paragraph 0047); retracting the guidewire into the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method taught by Morriss in view of Makower to retract the guide wire upon locating the sinus opening, such that a working portion of the balloon catheter is inflated beyond a distal end of the guide wire, as taught by Drontle. Once the sinus opening is found, the guide wire is no longer needed to provide tactile feedback, and can therefore be retracted.

Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss et al. (US 2010/0030113 A1) (“Morriss”) in view of Makower et al. (US 2008/0097154 A1) (“Makower”) as applied to claim 18 above, and further in view of Makower et al. (US 2008/0275483 A1) (“Makower ‘483”).
Regarding claims 27 and 28, the combined teaching of Morriss in view of Makower teaches the invention substantially as claimed. However, the combined teaching fails to teach suctioning the sinus opening or irrigating the sinus opening.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method taught by Morriss in view of Makower to include the steps of providing irrigation and/or suction to the sinus opening, as taught by Makower ‘483. This modification would allow for the delivery and/or removal of fluid to the target anatomy during the procedure (Makower ‘483, paragraph 0246).

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss et al. (US 2010/0030113 A1) (“Morriss”) in view of Makower et al. (US 2008/0097154 A1) (“Makower”) as applied to claim 18 above, and further in view of Jenkins et al. (US 2010/0099946 A1) (“Jenkins”).
Regarding claim 29, Morriss in view of Makower teaches the invention substantially as claimed.  However, the combined teaching fails to teach rotating the rail relative to a longitudinal axis to enable a user to orient the rail.
In the same field of endeavor, Jenkins teaches (Figures 8A and 8B) a method for treating a sinus opening with a medical device (510).  Jenkins teaches that the medical device comprises a guidewire (520), a rail (532), a handle (512), a balloon catheter (514), and a balloon catheter movement mechanism (540).  Jenkins discloses that the rail (532) may comprise an atraumatic tip (538) and a curved, bent or angled region.  Jenkins discloses that the rail has the ability to rotate relative to a longitudinal axis of the handle to enable a user to orient the rail (paragraph 0102).
.

Claims 33-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldfarb et al. (US 2009/3012745 A1) (“Goldfarb”) in view of Horzewski (US 5,392,778).
Regarding claims 33-36, Goldfarb discloses the invention substantially as claimed.  However, Goldfarb fails to disclose that the guide wire movement mechanism comprises an inner member and an outer member, wherein locking the guide wire movement mechanism further comprises coupling the inner member with the outer member to prevent the guide wire from moving distally relative the guide wire movement mechanism, wherein the inner member includes a collet axle, wherein the outer member includes a barrel, and wherein the method further comprises unlocking the guide wire movement mechanism prior to adjusting the length of the guide wire by moving the barrel in a first direction relative to the collet axle.  Goldfarb also fails to disclose that the locking step further comprises locking the guide wire movement mechanism by moving the barrel in a second direction relative to the collet axle, wherein the second direction is opposite the first direction.  Goldfarb further fails to disclose that 
However, Goldfarb discloses that the guidewire movement mechanism may be a standard guidewire torquer of the type commercially available and well known in the fields of interventional cardiology and/or radiology (paragraph 0073).  
Horzewski teaches (Figures 1-5) a device for manipulating a guidewire for the proper placement of an angioplasty catheter at the region of a stenosis. The guidewire can be steered into the appropriate arterial branches by manual rotation of the guidewire at its proximal end while the guidewire is advanced (Column 1, lines 17-22).  Horzewski teaches that the guide wire movement mechanism comprises an inner member (15) and an outer member (14), wherein locking the guide wire movement mechanism further comprises coupling the inner member with the outer member to prevent the guide wire from moving distally relative the guide wire movement mechanism (Column 3, lines 35-52), wherein the inner member (15) includes a collet axle (21, 23), wherein the outer member includes (14) a barrel (Figures 1, 2, 4, 5), and wherein the method further comprises unlocking the guide wire movement mechanism prior to adjusting the length of the guide wire by moving the barrel in a first direction relative to the collet axle (Figures 1, 4).  Horzewski teaches that the locking step further comprises locking the guide wire movement mechanism by moving the barrel in a second direction relative to the collet axle (Figures 2, 5), wherein the second direction is opposite the first direction.  Horzewski further teaches that the locking step comprises locking a plurality of protrusions (25) and slots (22) of the collet axle onto the guide wire to rotatably couple the collet axle with the guide wire (Column 3, lines 5-21).
.
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins et al. (US 2010/0099946 A1) (“Jenkins”) in view of Makower et al. (US 2008/0097154 A1) (“Makower”).
Regarding claim 37, Jenkins discloses (Figures 1, 8A and 8B) a method for treating a sinus opening, the method comprising: 
(a) inserting a medical device partially into a patient's anatomy (paragraph 0060); 
(b) positioning a guide wire (520) operatively extending from a rail (534) of the medical device into the sinus opening of the patient; 
(c) advancing a balloon catheter (514) of the medical device from an annular lumen of the medical device along both the rail (534) of the medical device and the guide wire (520) using a balloon catheter movement mechanism (540) of the medical device, wherein the annular lumen (lumen of 536) is disposed between the rail (534) and a grooming sheath (536) of the medical device; and
(d) treating the sinus opening via inflation of the balloon catheter (paragraph 0100).
However, Jenkins fails to disclose at least partially collapsing the balloon catheter into the grooming sheath while retracting the balloon catheter into the grooming sheath.  
In the same field of endeavor, Makower teaches (Figures 6M-6O; paragraph 0172) a method for treating a sinus opening, the method comprising: inserting a medical device into a patient’s anatomy; positioning a guidewire (6046) operatively extending from the medical device into the sinus opening of the patient; advancing a balloon catheter (6048) of the medical device from an annular lumen (lumen of grooming sheath 6044) of the medical device over the guidewire; treating the sinus opening via inflation 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Jenkins to at least partially collapse the balloon catheter into the grooming sheath while retracting the balloon catheter into the grooming sheath, as taught by Makower.  This modification to the method would allow the balloon catheter to be removed from the anatomy along with the grooming sheath such that accidental pulling/damage to the anatomical structures like the uncinate does not occur (Makower, paragraph 0192).

Response to Arguments
Applicant’s arguments with respect to claims 18-28 and new claims 29-37 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Berthiaume (US 5,161,534; Figures 1-4); Starkey et al. (US 5,137,288; Figures 1-4).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771        

/DIANE D YABUT/Primary Examiner, Art Unit 3771